Order issued April 23, 2015.




                                     In The

                               Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                               NO. 01-10-00807-CV
                          ———————————
    KAAREN CAMBIO AND CALIFORNIA PIPE RECYCLING, INC.,
                       Appellants
                                       V.
   JOE BRIERS, SOUTHWEST PIPE SERVICES, INC. AND S.W. PIPE
                   HOLDINGS, INC., Appellees


                   On Appeal from the 412th District Court
                          Brazoria County, Texas
                        Trial Court Case No. 41731


                       MEMORANDUM ORDER

      Appellant Kaaren Cambio filed a motion to dismiss her appeal. No opinion

has issued and no party has filed a response to the motion. See TEX. R. APP. P.

10.1(b), 10.3. Accordingly, we grant the motion and dismiss Cambio’s appeal. See
TEX. R. APP. P. 42.1(a)(1). The appeal by California Pipe Recycling, Inc. remains

pending. This interlocutory order will become final when a final judgment is issued

in this cause number.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Brown and Lloyd.